Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 12, 2021 has been entered.  Claims 1-3, 5, 6, 10-12, 14 and 15 are pending in this application and examined herein.

Drawings
The Replacement Drawing Sheet filed November 12, 2021 is accepted, and will substitute for Fig. 2B as originally filed.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 6, 10-12, 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 1, line 9, “the varying concentration of polyvinylpyrrolidone” lacks proper antecedent basis.  If Applicant’s intent was to limit the claims to embodiments where the surfactant is polyvinylpyrrolidone (PVP), then that should be explicitly recited.
b) In claim 1, line 18, the meaning of the phrase “at an earlier stage” is unclear.  What precisely is this phrase defining (i.e. an earlier stage of what?), when does this earlier stage commence and end in relation to the claimed method, and what precisely must occur during any such earlier stage?
c) Claim 11 states that the particle size is periodically assessed such that an average size of the particles is less than about 80 nm.  Does this mean that one stops assessing the particle size once it reaches an average of < 80 nm, or is some other meaning intended?  Note that this appears inconsistent with the final clause of claim 1 as amended, which states that the mean particle size of the nano particles (which presumably are particles of the metal oxide) is less than 70 nm.
d) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (US 2014/0056992) in view of Lee et al. (U.S. Patent 10,005,677) and further in view of Kim et al. (US 2014/0225024).
Rai discloses a process that includes dispersing metal oxide powder (e.g. titanium oxide) in a mixture of a liquid medium (water) and a dispersant (citric acid), grinding using grinding media (e.g. Zirconox®, within the scope of line 6 of claim 1 as amended), periodically during grinding determining the particle size of the powder and, according to Rai para. [0034], periodically adding amounts of dispersing medium and dispersant.  With respect to lines 3-4 of claim 1 as amended, Rai para. [0017] indicates that the weight percentage of the oxide particles may be 10-40%, which includes the entirety of the range as presently claimed.  With respect to the final clause of claim 1 as amended, Table 5 of Rai discloses an embodiment where the median size of the final nanoparticles is 68 nm.  
With respect to claims 5 and 6, the oxide may be titanium oxide with particle size 0.1-100 microns; see Rai para. [0013]. With respect to claim 10, the medium may be water. With respect to claim 11, Table 2 of Rai indicates embodiments where particle sizes were periodically measured until the mean or median size was approximately 80 nm. With respect to claim 12, the particle sizes in the prior art were determined using one or more techniques as presently claimed; see Rai para. [0033]. With respect to claim 14, the prior art employs Zirconox® grinding media, which are generally available in one or more shapes as presently claimed. With respect to claim 15, Rai para. [0045-0046] discloses an example where the powder is placed in a number of jars of a planetary ball mill.
Rai does not specify that “varying concentration of the surfactant solution is prepared by continuous stirring and heating of the surfactant with distilled water” as required by the instant claims, does not refer to PVP as recited in line 9 of claim 1 as amended, and does not specifically relate periodically supplementing the surfactant and grinding media to the size of the particles as recited in lines 18-20 of claim 1 as amended. However,
a) Rai para. [0017] indicates that slurry concentration and amount of dispersants should be controlled in the prior art process. Lee et al. is directed to producing oxide nanoparticles using a shear device, i.e. is in a similar field of endeavor as Rai. Lee col. 12, l. 55 thru col. 13, l.19 indicates that surfactant concentration is known to have an effect upon particle size in such a process. Then, Kim para. [0067] indicates that it was conventional in the art of making nanoparticles to adjust the concentration of surfactant used in such a process using distilled water.
b) The recitation of PVP in claim 1, line 9 is considered spurious (see the rejection under 35 USC 112 supra).  If Applicant’s intent was to limit the claims to embodiments where the surfactant is PVP, then that should be explicitly recited in the claim.
c) Because the actual actions taken with respect to adding dispersant and measuring particle size are substantially the same in the prior art and the claims, it is a reasonable assumption that any resultant effect(s) on the particle sizes produced would likewise be the same in both the prior art process and that of the instant claims.
Thus the disclosure of Rai et al., when combined with the teachings of Lee et al. and Kim et al., would have at least fairly suggested a method as claimed to one of ordinary skill in the art.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over
Rai et al. in view of Lee et al. and Kim et al., as above, and further in view of Maparu et al. (US 2013/0274091).
In addition to what is stated supra, Rai para. [0035] indicates that material made as above may be subjected to a second disperser, which may utilize an ultrasonication technique. It appears that dispersant used in that second disperser is substantially the same as used in the above process, i.e. within the scope of instant claim 3. While Rai does not mention the term “nanocoolant’, the examiner’s position is that the generally cool liquid containing nanoscale particles obtained by Rai can be identified as a nanocoolant. Rai does not specify vacuum filtrating as claimed. Maparu para. [0049] indicates it was known in the art, at the time of filing of the present invention, to vacuum filter a slurry and grinding media that were used to produce titanium oxide nanoparticles.
			Response to Arguments
Applicant’s Remarks/Arguments filed November 12, 2021 have been fully considered, with the following effect—
a) The previous rejections under 35 USC 112 have in general been overcome by the amendments to the claims and cancellation of several claims, as discussed by Applicant on pages 5-9 of the Remarks.  However, new grounds of rejection under this statute have been applied to the claims as amended; see item no. 5 supra.
b) With regard to the rejections under 35 USC 103, on page 11 of the Remarks, “Applicant asserts that the primary mixture comprises 10-40 weighted percentage wt % of the metal oxide in Rai, whereas the primary mixture comprises 10-20 weighted percentage wt % of the metal oxide powder as disclosed in amended claim 1” [emphases in original].  The examiner’s position is that absent a showing of criticality of the narrower claimed range, the disclosure in the prior art of a range that includes the claimed range is considered sufficient to render this aspect of the claimed invention obvious.  Applicant then quotes from two paragraphs of the present specification, but nothing in that quote appears to define any specific, unobvious advantage of the 10-20% range.
c) On page 12 of the Remarks, “Applicant asserts that, though vacuum filtering of the slurry is a known technique, combining the vacuum filtering of the slurry with the remaining features of the amended claim 1, the claim is non-obvious” [emphasis in original].  Presumably Applicant is referring to the rejection of claims 2 and 3, as these are the only claims that require vacuum filtrating.  However, Applicant makes this assertion by argument alone, without any supporting facts or data.  It is well-setttled that the arguments of counsel cannot take the place of evidence in the record; see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
d) With respect to the rejection of claims 5 and 6, Applicant disagrees with the examiner’s assertion in Rai para. [0013] of titanium oxide with particle size 0.1-100 µm.  Applicant argues that the intent of the prior art and that of the invention are different, i.e. that the prior art seeks to obtain a stable suspension, while the invention is concerned with controlling particle size.  Assuming arguendo that Applicant is correct on that point, this would not overcome the rejection because the claims are limited solely by the wording therein, and not by any intended product to be made from the metal oxide particles.
e) With respect to the rejection of claim 11, Applicant disagrees with the examiner’s assertion of a particle size of 80 nm in Table 2 of Rai, on the grounds that the present specification (and claim 1 as amended) recites a particle size < 70 nm.  However, this is not what claim 11 says—the only size recited in claim 11 is “less than about 80 nm”.  In addition, the < 70 nm limitation in amended claim 1 is disclosed in Table 5 of Rai, as noted in the rejection supra.
f) With respect to the rejection of claim 12, Applicant disagrees with the examiner’s assertion regarding particle size determining techniques in Rai para. [0033], and contends that some distinction between the suspension of Rai and the control of particle size in the present invention renders the claim distinct from the prior art.  The examiner’s position is that the prior art discloses at least one of the techniques recited in claim 12 for the purpose of determining particle size, and thus renders the claim as drafted unpatentable.
g) With respect to the rejection of claim 15, Applicant disagrees with the examiner’s assertion that Rai para. [0045-0046] discloses use of multiple jars of a planetary ball mill, and again asserts that somehow a difference in the desired final products of Rai and the present invention renders the claim patentable.  Again, the examiner’s position is that the prior art discloses a method as defined in claim 15, regardless of what the final intended product may be.
h) Applicant argues that some property of nanocoolants renders the claims distinct from the prior art.  However, nothing in any of the instant claims requires nanocoolants in any manner.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975).
i) On pages 16-17 of the remarks, “Applicant respectfully submits that Lee is completely silent on dispersing the primary mixture prior to grinding. Lee merely relies on an inherent function of a surface treating agent, which is added before or at the time of milling, to disperse the metal oxide in the solvent.
Further, Lee does not disclose a further amount of surfactant at predetermined time intervals to the slurry” [emphasis in original].  The examiner’s position is that Lee was cited solely to indicate it was known in the art that surfactant concentration has an effect upon particle size when producing oxide nanoparticles.  The concept of adding a further amount of surfactant is disclosed by Rai.
j) Similarly, on page 17 of the Remarks, Applicant notes that Kim is directed to a method different from that of the invention.  The examiner’s position is that Kim is applied solely to indicate the conventionality in the art of using distilled water to adjust the concentration of surfactant in a process of making nanoparticles.  All other aspects of the claimed method are disclosed or suggested by the primary references, as indicated in the rejection supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	April 11, 2022